Meredith, Judge:
This is a suit in equity to recover the sum of $402.94, brought under section 1, chapter 106, Code. An attachment was issued and levied on defendant’s property. An order of publication was issued on plaintiff filing an affidavit stating “that the defendant The E. M. Wichert Co., Pittsburgh, Pa., a corporation, is a foreign corporation and is a non-resident of the 'State of West Virginia.” The order was properly published and posted. Defendant appeared specially and moved to quash the order of publication because the affidavit does not show that no person could be found in the county upon whom the process could legally be served. The court overruled the motion, and the questions arising thereon were certified.
The affidavit in this case is in all respects similar to the affidavit in the case of Valley Camp s Coal Co. v. The E. M. Wichert Co.; there we held the affidavit sufficient for reasons stated in an opinion this day filed.
• For like reasons, we affirm the ruling of the circuit court in this case, and it will be so certified.

Ruling affirmed.